NORTHERN FUNDS FORM N-SAR File No. 811-08236 Semi-Annual Period Ended September 30, 2010 Exhibit Index EX-99.77C:Submission of matters to a vote of security holders EX-99.77D:Policies with respect to security investments EX-99.77M:Mergers EX-99.77Q1(a):Copies of any material amendments to the registrant’s charter or by-laws EX-99.77Q1(b):Copies of the text of any proposal described in answer to sub-item 77D EX-99.77Q1(e):Copies of any new or amended Registrant advisory contracts Exhibits Sub-Item 77C: Submission of matters to a vote of security holders At a special meeting of the shareholders of the Northern Mid Cap Growth Fund held on May 13, 2010, shareholders approved the reorganization of the Northern Mid Cap Growth Fund into the Northern Multi-Manager Mid Cap Fund as follows: For Abstain Against
